Citation Nr: 1108622	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a bilateral knee disorder.  

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disorder.  

3.  Entitlement to service connection for a right knee disorder, to include as an undiagnosed illness.

4.  Entitlement to service connection for a left knee disorder, to include as an undiagnosed illness.

5.  Entitlement to service connection for a low back disorder, to include as an undiagnosed illness.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1988 to April 1993, including service in the Southwest Asia Theater of Operations from August 1990 to March 1991.  Commendations and awards include a Southwest Asia Service Medal with 1 Star and a Kuwait Liberation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a rating decision dated in July 1994, the RO denied, in pertinent part, service connection for bilateral knee pain; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

2.  In a rating decision dated in August 2002, the RO denied, in pertinent part, service connection for a low back disorder; after the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal and the decision became final by operation of law based on the evidence then of record. 

3.  The evidence presented since the rating decisions by the RO in July 1994 and August 2002 relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a right knee disorder, a left knee disorder, and a low back disorder.

4.  A chronic knee disorder was not manifest during service or within the year thereafter; and there is no objective evidence of a current right or left knee disorder.

5.  A low back disorder was not manifest during service or within the year thereafter; and there is no objective evidence of a current low back disorder.


CONCLUSIONS OF LAW

1.  The rating decision in July 1994 by the RO, denying service connection for bilateral knee pain, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The rating decision in August 2002 by the RO, denying service connection for a low back disorder, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

3.  The additional evidence presented since the rating decision in July 1994 by the RO, denying service connection for bilateral knee pain, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The additional evidence presented since the rating decision in August 2002 by the RO, denying service connection for a low back disorder, is new and material, and the claim of service connection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  A claimed right knee disorder was not incurred, and may not be presumed to have been incurred, in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.317 (2010).

6.  A claimed left knee disorder was not incurred, and may not be presumed to have been incurred, in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.317 (2010).

7.  A claimed low back disorder was not incurred, and may not be presumed to have been incurred, in-service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include notice of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the grant of the Veteran's request to reopen the previously denied claims of service connection for a right knee disorder, a left knee disorder, and a low back disorder, further discussion here of compliance with the VCAA is not necessary.

As for the Veteran's claims for service connection, the Veteran was provided with pre- and post- adjudication VCAA notice by letters, dated in December 2005; March, July, and November 2006; and September 2008.  The Veteran was notified of the evidence needed to substantiate his claims of service connection; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letters in 2006 and 2008 included notice of how VA determines the effective date and the degree of disability assignable. 

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency such as private medical records, or with his authorization VA would obtain any nonfederal records on his behalf.  

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs), private medical records, and VA medical records.  The Veteran was also afforded multiple VA examinations, and VA medical opinions were obtained.  

As will be discussed in greater detail below, the VA medical opinions provided in VA examinations in 2006 and 2008, along with their addenda, are adequate for rating purposes.  Taken together, these examination reports reflect familiarity with the entire record and include a detailed explanation of the rationale for the medical opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a rating decision dated in July 1994, the RO denied service connection for bilateral knee pain on the grounds that there was no evidence of a chronic knee disorder in service.  In a rating decision dated in August 2002, the RO denied service connection for a low back disorder on the grounds that there was no evidence of a recurrent disorder in service.  After the Veteran was notified of these adverse decisions and of his right to appeal, he did not appeal and the decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although these rating decisions became final, they may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

In September 2005 the Veteran submitted a new claim for service connection for a bilateral knee disorder and a low back disorder.  In a rating decision dated in April 2006 the RO denied the claims on the grounds of no new and material evidence.

As the application to reopen the claim was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  And whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence Previously Considered

Bilateral knee disorder

The evidence considered at the time of the rating decision in July 1994 by the RO consisted of STRs, which include a record made in connection with his September 1987 enlistment examination noting that the Veteran underwent a diagnostic arthroscopy of the right knee in 1987 following trauma.  The diagnosis was status post contusion right knee, asymptomatic.  During service there is no record of any complaints, diagnosis, or treatment for a knee disorder except for complaints of bilateral knee pain and crepitus during the Veteran's separation examination.
 
Low back disorder

The evidence considered at the time of the rating decision in August 2002 by the RO consisted of STRs, which show treatment on one occasion for thoracic back pain.

Additional Evidence and Analysis

As stated before, in July 1994, the RO denied service connection for bilateral knee pain on the grounds that there was no evidence of a chronic knee disorder in service; and in August 2002, the RO denied service connection for a low back disorder on the grounds that there was no evidence of a recurrent back disorder in service.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  

The additional evidence consists, in pertinent part, of an August 2006 opinion from a private chiropractor, who opined that the Veteran's reported low back and knee pain was "most likely due to his time in the service."  

This evidence is new since it was not of record at the time of the initial decisions.  It is also material since it suggests that the Veteran's current complaints may be related to service.  It thus raises a reasonable possibility of substantiating the Veteran's claims of service connection, so the Veteran's request to reopen his claims for service connection for a right knee disorder, a left knee disorder, and a low back disorder, is granted.  38 C.F.R. § 3.156.

Service Connection 

Facts

The Veteran seeks service connection for a right knee disorder and a left knee disorder, which he says were incurred during long marches in service.  He also seeks service connection for low back disorder, which he posits is secondary to his bilateral knee disorder.  

The service department confirms that the Veteran served in the Southwest Asia Theater of Operations from August 17, 1990, to March 26, 1991.

An STR dated February 10, 1989, documents complain of right shoulder/thoracic back pain, and advises that the Veteran hurt his back while doing sit ups.  Diagnosis was trapezius strain.  

A pre-service record made in connection with his September 1987 enlistment examination noted that the Veteran underwent a diagnostic arthroscopy of the right knee in 1987 following trauma.  The diagnosis was status post contusion right knee, asymptomatic.  STRs contain no other record of any complaint, finding, or treatment relative to the left or right knee except during his February 1993 separation examination the Veteran complained of bilateral knee pain and crepitus.  

After service, in a letter dated in September 2005 a private chiropractic provider wrote that the Veteran had been under his care for six years, that the Veteran had originally complained of significant pain and discomfort in his knees and low back; and that the Veteran had said that his problems had started in-service.  The chiropractic provider then wrote as follows:

The major source of most chronic back pain is structural weakness and imbalance.  It is very common for leg or knee conditions to send abnormal forces along the closed kinematic chain, interfering with proper spiral function.  Many knee or leg conditions eventually will continue to chronic back pain.

The chiropractic provider then averred that based on his experience with many patients over the prior eight years, this was the case for the Veteran. 

In another letter dated in September 2005 a private physician wrote that the Veteran had presented with complaints of bilateral knee pain and low back pain, which he said began in 1989, while in service.  He documented the Veteran as reporting that he had to hike long distances, carrying heavy backpacks which eventually created pain in his knee, and that he had received medical care, such as anti-inflammatory medications, while in service.  The Veteran also told him that he had developed low back and bilateral shoulder pain in service, and reported that he had consulted a chiropractic provider in 1999.  He noted that the Veteran was employed as a computer technician, which he categorized as light work.  

Physical examination of the back found point tenderness over the lumbosacral junction on palpation.  The physician added that the Veteran had presented him with an x-ray of the lumbar spine, which showed mild degenerative changes at L5-S1.  The physician then averred that without review of x-rays of the lumbar spine immediately prior to the Veteran's service in the service and then comparing them with x-rays of the lumbar spine immediately after service, it was difficult to render a definitive opinion, "especially considering the time gap between today's examination and the date of his last day of service."  He added that it was possible, and perhaps even plausible, that the degeneration occurred given the strenuous activity during service, but, based on available data, it was not medically provable based on the available data. 

Physical examination of the bilateral knees found normal range of motion with some tenderness in the medial and lateral joint lines.  No diagnosis was made.

In a letter dated in December 2005 another private chiropractic provider wrote that "based upon the evidence presented to [him and his] own clinical experience, [the Veteran's] injuries were more likely due to the strenuous duties and responsibilities he had serving in the Marine Corp."

In a letter dated in August 2006 the first private chiropractic provider reiterated that the Veteran had originally stated that he had significant pain and discomfort in his low back and knees as a result from his years in the service, and averred as follows:

The major source of the chronic back pain is structural weakness and imbalance.  It is very common for leg or knee conditions to send abnormal forces along the closed kinematics chain, interfering with proper spinal function.  Many knee or leg conditions eventually will continue to chronic back pain.

After reviewing his records, it is my opinion that [the Veteran's] lower back and knee pain are most likely due to his time in the service.  

On VA examination in November 2006 the Veteran reported that he had been worked as an office equipment salesman for a year, and had previously worked as an electronic technician for 10 years.  He reported that his recreational activities included reading, Bible study, hiking, mountain biking, hunting, and playing with his children.  He also reported that he had had soreness and swelling in the left knee while in service, most notably after a 150-mile 3-day hike in Japan.  Left knee complaints included "constant pain rated at 4/10 feels like a hot poker in the medial side of the knee;" with pain flares of 10/10 approximately twice a week; and right knee complaints included intermittent pain rated at 3/10 precipitated by additional weight-bearing when shifting weight off the left knee.  He denied any recurrent subluxation or dislocation of the knees.  He also complained of intermittent lumbar spine pain with occasional radiation to the left thigh, and muscle spasms of about four days duration.  The examiner noted that the Veteran had an even gait and an erect posture and ambulated without the use of aids or braces.  Physical examination found knees normal and aligned, with bilateral flexion from 0 to 130 degrees, and bilateral extension of 0 degrees.  There was no evidence of any additional functional loss of range of motion due to pain beyond the measured and reported ranges, and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The knees were stable to varus and valgus stress, and there was no grinding or evidence of joint line tenderness.  Examination of the lumbar spine found normal curvature.  Range of motion testing found forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, and bilateral lateral flexion and rotation of 0 to 30 degrees, with no evidence of pain on motion.  There was no clinical evidence of pain, radiating pain, fatigue, weakness, lack of endurance, or incoordination; and no physical evidence of muscle spasm, guarding, or localized tenderness.  X-rays of the knees and spine were also negative.  According to the examiner, there was no evidence of a current underlying pathology associated with the Veteran's subjective complaints of pain.  "No diagnosis possible."

In an addendum opinion dated in October 2007 a nurse practitioner wrote as follows:

Based on file review, diagnostics, it is this examiners opinion that current claimed bil[ateral] knee cond[i]t[ion] is neither due to, caused by or aggravated by any event that may have occurred in-service.  Rational[e]: Pre service arthroscopy showed no findings on R[ight] knee, x-ray was normal, there are no intercurrent c/o of R[ight] or L[eft] knee p[ai]n from [19]94-[20]05 which is a 11 year hiaitus [sic] w/o knee peripheral neuropathy.  Veteran is now 42 he has a Very mild lateral joint space narrowing present symmetrically bilaterally with no sclerosis, spur formation, foreign body, fracture, or effusion.  The patellofemoral position is normal.  The final impression is negative knees bilaterally.  The very mild lateral joint space narrowing is a normal variant based on age or due to consequences of aging, thus neg[ative] knee cond[i]t[ion] for this 42 y[ea]r old vet.

In September 2008 the 2007 examiner again reviewed the claims file, and reiterated as follows:

The November 17, 2006 exam, failed to reveal any clinical evidence of abnormality to either knee.  Diagnostics showed no evidence of pathology.  Additionally there is no intercurrent documentation of knee pain or complaints for the past 13-14 years.  By record the [V]eteran did have preservice right knee complaints, with subsequent arthroscopy September 1987 which was diagnosed as normal.  There was no documented evidence of reinjury to either [knee] during active duty, and apparently the Veteran states on direct questioning that the knee condition was not aggravated during service, but went to recount a couple of times where he sought treatment for swelling and pain.  There is no documentation of these treatments in the SMRs.  [V]eterans diagnostics 2006 were essentially normal.  

Based on the accumulated evidence of record, lack of intercurrent complaints of a knee condition of the past 13 to 15 years, it is [t]his examiners opinion that current bilateral knee complaints were []neither due to, caused by, or aggravated by any event in service . . . . 

Approximately one week later in September 2008 the examiner expounded as follows:

The 10-29-07 addendum indicate[s] that the very mild lateral joint space narrowing in the knees is a normal variant based on the consequences of aging.  

The [V]eteran was diagnosed empirically in 93 w[ith] knee crepitus, there is no explanation on how the examiner arrived at that determination nor is there documentation of diagnostics to support his determination.  

The record then remains silent for a R knee cond[i]t[ion], a L knee cond[i]t[ion] or a bil[ateral] knee cond[i]t[ion] until 13 years later.  Had there been clinical or diagnostic knee pathology in 93, the [V]eteran's current knee cond[i]t[ion] would demonstrate more severe pathology.  

Based on literature review, clinical experience it is this examiners opinion that it is less likely than not that the [V]eteran's current mild joint space narrowing is due to or caused by any event in service 15 years ago.  This determination is based on the fact that [t]here are no intercurrent c/o knee p[ai]n for 13 years, and current bil[ateral] knee cond[i]t[ion] is diagnosed as a . . . . Very mild lateral joint space narrowing is present symmetrically bilaterally with no sclerosis, spur formation, foreign body, fracture, or effusion.  The patellofemoral positioning is normal.  Negative knees bilaterally.  Subsequently this very mild lateral joint space narrowing in the knees is a normal variant based on the consequences of aging and not due to or caused by any event in service.  

On VA examination in October 2008 the Veteran complained of pain in both knees, which he said was aggravated by laying in bed.  He reported the onset of knee pain in service secondary to multiple strains and falls, and reported two episodes of having limited duty.  He admitted to exploratory arthroscopic right knee surgery prior to service.  He denied any current dislocation or subluxation, and, apart from occasional use of knee braces, denied using any assistive devices.  He further denied loss of work due to knee pain.  

Physical examination found knees normal and aligned, with 5/5 strength bilaterally and stable to varus and valgus stress testing bilaterally.  Lachmann's, and anterior and posterior drawer tests were negative, McMurray's was positive; and there was no evidence of joint line tenderness, grind, or leg discrepancy.  Range of motion testing found 130 degrees flexion and 0 degrees extension, and there was no evidence of painful motion, muscle spasm, or guarding.  Gait and posture were normal.  X-rays were negative.  According to the examiner, there is no evidence of disability; no evidence of the claimed condition on examination; and no diagnosis possible.  

The examiner concluded as to the left and right knee that "[a]fter a careful review of the accumulated evidence of record, a period of silence for complaints of or treatment for a left [and right] knee condition for over 15 years, it is this examiner's opinion the current left [and right] knee complaints are neither due to, caused by or aggravated by any event in service."

Physical examination of the low back found full range of motion, strength, and function of the lumbar spine.  There was no tenderness to palpation over the sciatica; and neurological examination of the lower extremities was normal; and no clinical or diagnostic evidence of underlying pathology associated with the Veteran's subjective complaints of pain, and the examiner noted that the Veteran sat at ease during the consultation and made few postural changes for comfort.  Flexion was 0 to 90 degrees with complaints of pain between 20 degrees to 30 degrees; extension was 0 to 20 degrees; left and right lateral flexion was 0 to 30 degrees with onset of pain at 20 degrees; and left and right lateral rotation was 0 to 30 degrees.  The examiner noted that painful motion was evidenced by facial grimace and the Veteran's comments, but averred that there was "no objective (or clinical) evidence to show any additional functional loss of range of motion due to pain, etc., beyond the measured and reported ranges."  X-rays were also negative, and the examiner specifically noted that there was no indication of degenerative changes anywhere in the November 2006 and October 2008 films.  He stated that there was no explanation for the discrepancy in findings between the 2005 x-rays and those subsequently done by VA, and opined that perhaps the 2005 x-rays were misread.  He concluded as follows:

After careful review of the claim file medical records which are silent for complaints of and/or treatment for low back condition in-service, review of a statement from the [V]eteran's chiropractor, review of radiology reports from 2005, 2006 and 2008, review of the VA examination dated November [date] 2006 where [V]eteran had no symptoms, no evidence of pathology, and no diagnosis were possible, review of the [V]eteran's occupational history following discharge, it is this examiner's opinion there is not significant evidence to clearly determine the etiology of this condition.  There is neither compelling evidence for or against the opinion that the condition is likely related to strenuous activity while in the Marine Corp and this examiner cannot make that judgment without resorting [to] mere speculation.  If the mild DJD of the spine, which does not show on films of 2006 and 2008 were not a factor for consideration in this opinion, then my opinion would be that the current diagnosis of muscle strain is less likely than not related to stren[uous] physical activity while in-service and more likely related to more current factors such as work and reported free time activities; building a home, hiking, mountain biking, and hunting.  

The examiner provided an addendum later that same month opined that the degenerative changes of the lumbar spine noted on radiographic film less likely cannot exist because later the films were read by multiple radiologists without mention of degenerative changes.

Pertinent Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  The Veteran is presumed to be in sound condition upon entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Some chronic diseases, including arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of a qualifying chronic disability, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2011; and provided that the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117; 38 C.F.R. §3.317(a)(1).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)).

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran contends he has bilateral knee and low back disorders that are related to his active service.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The term "disability" as used for VA purposes refers to impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As noted above, the Veteran's STRs only show one instance of treatment for a trapezius strain and one notation of bilateral knee pain and crepitus in addition to notation of preservice history of right knee surgery.  

The preponderance of the evidence, however, is against a finding of a current bilateral knee or low back disability.  With regard to the bilateral knee claim, the medical evidence does not reveal a diagnosis with respect to either knee.  Significantly, the September 2005 private pain management assessment noted that the Veteran had not provided "any medical records or diagnostic studies to illustrate that he has ever received a diagnosis [with respect to the knees]."  The September 2005 record did not provide a diagnosis.  Likewise, the VA examination reports in November 2006 and in September and October 2008, along with their related addenda, while noting some age-related joint space narrowing, do not diagnose any left or right knee disorder.

With respect to the low back claim, while a September 15, 2005, private pain management consultation assessed L5-S1 mild degenerative changes based on an X-ray provided by the Veteran, subsequent VA X-ray reports consistently found no degenerative changes.  For example, a November 2006 VA X-ray gave an impression of "negative lumbar spine" and an October 2008 VA X-ray revealed a "normal examination" of the lumbar spine.  Further, the 2008 VA examiner reviewed the evidence of record and concluded that the degenerative changes seen on the 2005 X-ray "less likely than not exist."  

The Board finds the negative evidence on this point outweighs the positive as there are more negative X-rays (showing a normal lumbar spine) than positive X-rays.  Further, the opinion of the 2008 VA examiner that the Veteran does not have degenerative changes of the lumbar spine is highly probative on this point as it includes a rationale and is based on a review of all the evidence of record.

In addition, the VA examination reports in November 2006 and in September and October 2008, along with their related addenda, while noting muscle strain due to current recreational activities, find that no lumbar spine diagnosis is warranted.  

VA is not generally authorized to grant service connection for symptoms alone, like pain, without an identified basis for the symptoms.  Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As such, further discussion of the in-service incurrence or aggravation of a left or right knee or low back disorder and a nexus to service is not warranted and the Veteran's claims must be denied.  In reaching this decision the Board considered the Veteran's arguments in support of his assertion that he has bilateral knee and low back disorders that are related to service.  While the Veteran is generally considered competent to report symptoms such as pain; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his claimed condition.  Essentially, it is beyond the Veteran's competency to diagnose himself with a disorder like arthritis of the knee or spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As noted previously, the Veteran seeks service connection for a back disorder under the theory that it is secondary to a knee disorder; however, as he is not service-connected for a knee disorder, service connection for a back disorder under the provisions of 38 C.F.R. § 3.310 is not available.

As for service connection as a chronic disease under 38 C.F.R. §§ 3.307(a) and 3.309(a), apart from the Veteran's unexpounded claim in December 1993 for service connection for a bilateral knee condition, there is no contemporaneous lay or medical evidence of arthritis of the low back or knees in the year after service, so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Service connection for joint pain of medically unexplained etiology can be had for certain Gulf War Veterans.  38 C.F.R. § 3.317.  The evidence confirms that the Veteran had service in the Southwest Asia Theater of Operations during the Gulf War, so his claims for service connection are eligible for consideration under the provisions of 38 C.F.R. § 3.317.  However, a grant under these provisions is not warranted since, according to the Veteran's oft repeated story (which is uncontradicted by the medical evidence of record), his bilateral knee pain (and in turn his low back pain) is of medically explainable, known, etiology; e.g., the result of rigorous exercise/physical activity.  

Based upon the foregoing, the Board concludes that Veteran is not entitled to service connection for the claimed conditions.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claim for service connection for a right knee, a left knee, and a low back disorder must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, supra.


ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral knee disorder is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for a low back disorder is reopened, and to this extent only the appeal is granted. 

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a low back disorder is denied. 




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


